      Case 2:20-cv-10916-DSF-E Document 1 Filed 12/01/20 Page 1 of 6 Page ID #:1




 1   Hillary Arrow Booth (SBN 125936)
     hbooth@boothllp.com
 2   Ian P. Culver (SBN 245106)
     iculver@boothllp.com
 3   BOOTH LLP
     11835 W. Olympic Blvd., Suite 600E
 4   Los Angeles, CA 90064
     Telephone: (310) 641-1800
 5   Facsimile: (310) 641-1818
 6   Attorneys for Plaintiff Mothership Technologies Inc.
 7
 8                             UNITED STATES DISTRICT COURT
 9            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11   MOTHERSHIP TECHNOLOGIES                   Case No.
     INC., a California corporation,
12                                             Assigned to Hon.
                                               Courtroom
13                Plaintiff,
14                                             COMPLAINT FOR DAMAGES;
           v.                                  DEMAND FOR JURY TRIAL
15
                                               [28 U.S.C. § 1332]
16   CENTRAL FREIGHT LINES INC., a
     Texas corporation, and DOES 1 to 10,
17   inclusive,
18
                  Defendants.                  Complaint Filed: December 1, 2020
19                                             Trial Date:
20
21
           Plaintiff MOTHERSHIP TECHNOLOGIES INC. (“Mothership” or
22
     “Plaintiff”) alleges the following:
23
                        PARTIES, JURISDICTION, AND VENUE
24
           1.     Mothership is a California corporation headquartered in the County of
25
     Los Angeles, State of California. Mothership is a federally licensed freight broker
26
     operating throughout the United States byway of its mobile applications and other
27
     means.
28

                                            1
                                  COMPLAINT FOR DAMAGES
      Case 2:20-cv-10916-DSF-E Document 1 Filed 12/01/20 Page 2 of 6 Page ID #:2




 1         2.     Defendant CENTRAL FREIGHT LINES INC. (“CFL”) is a Texas
 2   corporation with its principal place of business in Waco, Texas doing business
 3   throughout the United States including the State of California and the County of
 4   Los Angeles. CFL is a federally licensed motor carrier.
 5         3.     The true names and capacities, whether individual, corporate,
 6   associate or otherwise, of DOES 1-10, are unknown to Mothership, who therefore
 7   sues said Defendants by such fictitious names, and Mothership prays leave to
 8   amend this Complaint when their true names and capacities have been ascertained.
 9   Collectively, CFL and Defendants are referred to herein as “Defendants.”
10         4.     At all times herein mentioned each Defendant was an agent, servant,
11   employee, partner and joint venturer of the other Defendants, and each of them,
12   and that at all times herein mentioned, each Defendant was acting within the
13   course and scope of his relationship as agent, servant, employee, partner and joint
14   venturer of the other Defendants, and each of them.
15         5.     This Court has personal jurisdiction over the parties hereto and venue
16   is proper in this Court because the operative Terms of Service nominates this Court
17   as an appropriate venue for any disputes between Mothership and persons with
18   whom it contracts, and Los Angeles County is the situs of the claims raised herein.
19   28 U.S.C. § 1391. This Court has original jurisdiction over this action pursuant to
20   Title 28 United States Code section 1332 in that, as set forth above, there is
21   complete diversity between the parties and the matters in controversy exceed
22   $75,000.00, exclusive of interest and costs, as set forth more fully herein.
23
24                              FACTUAL BACKGROUND
25         6.     Beginning in or about July 2020, Mothership began providing freight
26   brokerage services to CFL pursuant to its standard Terms and Conditions, available
27   at: https://support.mothership.com/en/articles/969865-terms-of-service.
28

                                          2
                                COMPLAINT FOR DAMAGES
      Case 2:20-cv-10916-DSF-E Document 1 Filed 12/01/20 Page 3 of 6 Page ID #:3




 1   Mothership had additionally extended to CFL certain rates and fifteen (15) day
 2   payment terms by tariffs.
 3         7.     Beginning in mid-October 2020, CFL failed to pay Mothership’s
 4   invoices as they came due.
 5         8.     On November 16, 2020, Mothership suspended CFL’s account for
 6   nonpayment.
 7         9.     As of November 30, 2020, there is due and owing the amount of
 8   $504,584, including invoices totaling $3,185.00 coming past due on December 6,
 9   2020. Pursuant to Mothership’s standard Terms and Conditions, interest accrues
10   on the past due balance at the rate of 18% per annum.
11
12                               FIRST CLAIM FOR RELIEF
13                      (Breach of Contract against all Defendants)
14         10.    Mothership incorporates by reference and reasserts the allegations of
15   all preceding paragraphs as though fully set forth herein.
16         11.    On or about July 30, 2020, Mothership began providing freight
17   brokerage services to Defendants pursuant to Mothership’s standard Terms and
18   Conditions, as Defendants agreed by acceptance and use of the Mothership
19   platform, among other things.
20         12.    At all times, Mothership satisfied its contractual obligations to
21   Defendants by providing freight brokerage services.
22         13.    At no time have Defendants complained about the services provided
23   by Mothership, and certainly not in a manner consistent with the requirements set
24   forth in the standard Terms and Conditions. On November 24, 2020, Defendants,
25   through CFL’s CEO Michael Brennan in an e-mail, acknowledged the debt by
26   promising to get Mothership “paid ASAP.”
27         14.    For its part, Defendants failed to perform by timely paying for
28   services provided by Mothership.

                                            3
                                  COMPLAINT FOR DAMAGES
      Case 2:20-cv-10916-DSF-E Document 1 Filed 12/01/20 Page 4 of 6 Page ID #:4




 1         15.    As a result of Defendants’ failure to pay for Mothership’s freight
 2   brokerage services, Mothership has been harmed in the amount of $504,584,
 3   including invoices totaling $3,185.00 coming past due on December 6, 2020.
 4   Pursuant to Mothership’s standard Terms and Conditions, interest accrues on the
 5   past due balance at the rate of 18% per annum.
 6         16.    By virtue of its role as a freight broker, Mothership incurred legal
 7   obligations to licensed motor carriers, to which Mothership was obligated to pay,
 8   and did pay, for transportation services despite nonpayment from Defendants.
 9         17.    Pursuant to Mothership’s standard Terms and Conditions, Mothership
10   is additionally entitled to recover its costs and attorney’s fees.
11
12                            SECOND CLAIM FOR RELIEF
13                     (Open Book Accounts against all Defendants)
14         18.    Mothership incorporates and reasserts the allegations of all preceding
15   paragraphs as though fully set forth herein.
16         19.    Defendants owe Mothership the combined total of $504,584,
17   including invoices totaling $3,185.00 coming past due on December 6, 2020, on an
18   open book account. A true and correct copy of the statement of account is attached
19   hereto as Exhibit “A.”
20         20.    Mothership has demanded payment of the amount owing by
21   Defendants, but Defendants have failed and refused to pay these amounts.
22   Previously, Defendants paid on the open book account of Mothership, but stopped
23   paying while the amount stated herein remained due and owing.
24         21.    By reason of the foregoing, Mothership has been directly and
25   proximately damaged by Defendants’ failure to pay the amounts owing on the
26   open accounts and are entitled to recover the same from Defendants.
27
28   //

                                           4
                                 COMPLAINT FOR DAMAGES
      Case 2:20-cv-10916-DSF-E Document 1 Filed 12/01/20 Page 5 of 6 Page ID #:5




 1                            THIRD CLAIM FOR RELIEF
 2    (Quantum Meruit/Unjust Enrichment/Implied Contract against Defendants)
 3         22.    Mothership incorporates and reasserts the allegations of all preceding
 4   paragraphs as though fully set forth herein.
 5         23.    Mothership provided transportation and logistics services for the
 6   benefit of and with the knowledge, authorization, and consent of Defendants, and
 7   these services were accepted, used and enjoyed, and the benefits of these services
 8   were otherwise realized by Defendants. Mothership thereby conferred benefits
 9   upon Defendants and the retention of the benefits of such services by Defendants
10   would, under the circumstances, make it inequitable for Defendants to retain such
11   benefits without paying the reasonable value thereof.
12         24.    At the time Mothership furnished the services for the benefit of
13   Defendants, Mothership reasonably expected to be paid therefor and Defendants
14   voluntarily and knowingly accepted the benefit of the services furnished by
15   Mothership with full knowledge and reason to know that Mothership expected to
16   be paid therefor.
17         25.    The fair and reasonable value of the services provided by Mothership
18   to and unjustly retained by Defendants is at least $507,769.00, including interest.
19   Despite demands, Defendants have refused and continue to unreasonably refuse to
20   pay Plaintiff the money owed for the services provided. Accordingly, Mothership
21   has been damaged by Defendants’ failure to pay the reasonable value of the
22   transportation related services, and is entitled to recover from Defendants an
23   amount no less than $507,769.00.
24   //
25   //
26   //
27   //
28   //

                                          5
                                COMPLAINT FOR DAMAGES
      Case 2:20-cv-10916-DSF-E Document 1 Filed 12/01/20 Page 6 of 6 Page ID #:6




 1                                         PRAYER
 2                 WHEREFORE, Plaintiff respectfully prays to the Court for the
 3   following relief:
 4          1.     That Judgment be entered in favor of Mothership against Defendants
 5   for the actual compensatory damages set forth hereinabove in each claim for relief;
 6          2.     That Mothership be awarded interest on the principal amounts owed
 7   as allowed by law or contract;
 8          3.     That Plaintiff be awarded its attorneys’ fees as allowed by contract;
 9          4.     That the costs of this action be taxed against Defendants as allowed by
10   law; and
11          5.     That the Court may grant such other and further relief as the Court
12   may deem just and proper.
13
14                               DEMAND FOR JURY TRIAL
15          Pursuant to Federal Rule of Civil Procedure 38, Mothership demands a jury
16   trial on all issues so triable.
17
18   Dated: December 1, 2020           BOOTH LLP
19
20                                     By:        /s/ Ian P. Culver
21                                       Hillary Arrow Booth
                                         Ian P. Culver
22                                       Counsel for Plaintiff MOTHERSHIP
23                                       TECHNOLOGIES INC.
24
25
26
27
28

                                             6
                                   COMPLAINT FOR DAMAGES
